Duncan, J.,
concurring: The 1957 statute, under which this proceeding was instituted in 1963, directs the Attorney General to make an investigation of “violations” of the “Subversive Activities Act of 1951,” or of “information . . . relating to” such violations. RSA 588:8-a (supp). Section 8-a and my views concerning it have not changed since it was under consideration four years ago in a prior proceeding against this defendant. See Wyman v. DeGregory, 103 N. H. 214, 218-219. The foundation for the most recent order that the defendant answer questions propounded by the Attorney General is once again the report made by Attorney General Wyman to the Legislature in 1955. However, I am bound to accept as decided law the interpretation placed upon s. 8-a, supra, by a majority of this court in Wyman v. DeGregory, supra, since affirmed by DeGregory v. Attorney General, 368 U. S. 19, and therefore concur in the order entered today.